669 S.E.2d 405 (2008)
DAIMLERCHRYSLER MOTORS COMPANY
v.
JACKSON.
DaimlerChrysler Financial Services Americas, LLC
v.
Jackson.
Jackson
v.
DaimlerChrysler Motors Company et al.
Nos. A08A1344-A08A1346.
Court of Appeals of Georgia.
October 23, 2008.
Reconsideration Denied November 13, 2008.
Sutherland, Asbill & Brennan, Suzanne H. Bertolett, Carla W. McMillian, Daniel H. Schlueter, Carlock, Copeland & Stair, Rachel E. Sullivan, Baker, Donelson, Bearman, Caldwell & Berkowitz, L. Clint Crosby, Atlanta, for DaimlerChrysler Motors Company, LLC.
Greenberg Traurig, Lisa R. Bugni, Hayden R. Pace, David O. Batista, Mark G. Trigg, Atlanta, for DaimlerChrysler Financial Services Americas, LLC.
*406 White & Johnson, Karen T. White, Norcross, for Jackson.
BERNES, Judge.
Janeka Y. Jackson purchased a 1999 Ford Explorer from Metro Dodge, Inc., an authorized Dodge dealership located in Snellville. Jackson was unable to obtain a permanent tag for the Explorer because Metro had not paid off the prior owner's loan on the Explorer before selling it to Jackson. Subsequently, Jackson filed suit against Metro and several of its officers, alleging that they were liable in contract and tort for not paying off the loan and thus failing to pass her good title to the Explorer. Jackson also named as defendants Metro's franchisor, DaimlerChrysler Motors Company ("Chrysler Motors"), and Metro's primary lender and creditor, DaimlerChrysler Financial Services Americas, LLC ("Chrysler Financial"), and alleged several theories of vicarious and direct liability against them.[1] The Chrysler Defendants moved for summary judgment, which the trial court initially denied but later granted in part. The trial court also amended its summary judgment order to exclude the testimony of Jackson's expert witness as evidence.
In Case Nos. A08A1344 and A08A1345, the Chrysler Defendants contend that the trial court erred in denying summary judgment in their favor on Jackson's vicarious liability claims and on her direct liability claims for negligence, fraud, negligent misrepresentation, tortious interference with contract, conversion, theft by deception, theft by conversion, violations of the Georgia Racketeer Influenced and Corrupt Organizations Act ("RICO"), OCGA § 16-14-1 et seq., punitive damages, and attorneys fees.
In Case No. A08A1346, Jackson contends that the trial court erred in excluding her expert's testimony; granting summary judgment to the Chrysler Defendants on her conversion claim; granting summary judgment to Chrysler Financial on the issue of whether it could be held vicariously liable for the acts and omissions of Chrysler Motors under an "alter ego"/piercing the corporate veil theory; and granting summary judgment to Chrysler Motors on her claim that it could be held vicariously liable for Metro's alleged civil RICO violations.
The outcome of these companion appeals is controlled by our recent decision in the substantially similar case of DaimlerChrysler Motors Co. v. Clemente, ___ Ga.App. ___, 668 S.E.2d 737 (2008). It is true that unlike in Clemente, Jackson originally alleged in her complaint additional direct liability claims against the Chrysler Defendants for theft by deception, theft by conversion, and violations of civil RICO. In her brief in opposition to summary judgment and in her appellate briefing, however, Jackson did not argue or point to any evidence of direct liability with respect to these specific additional claims; rather she contended that the Chrysler Defendants could be held vicariously liable for Metro's conduct. As such, resolution of Jackson's claims of theft by deception, theft by conversion, and violations of civil RICO is controlled by this Court's discussion of vicarious liability in Divisions 1, 6, and 14 of Clemente.
Based on the discussion and legal analysis in Clemente, we REVERSE in Case No. A08A1344 and REMAND with the instruction that the trial court enter summary judgment in favor of Chrysler Motors; we REVERSE in Case No. A08A1345 and REMAND with the instruction that the trial court enter summary judgment in favor of Chrysler Financial; and we AFFIRM in Case No. A08A1346.
Judgment reversed in Case No. A08A1344, and case remanded. Judgment reversed in Case No. A08A1345, and case remanded. Judgment affirmed in Case No. A08A1346.
RUFFIN, P.J., and ANDREWS, J., concur.
NOTES
[1]  Chrysler Motors and Chrysler Financial will be referred to collectively as the "Chrysler Defendants."